          Case l:17-cr-00115-CBA Document 95 Filed 10/02/19 Page 1 of 1 PageID #: 344

                                 bN.Y.
                                 d.n.y.


          ^ oci ^3                 ^                LAW OFFICES OF

                                               Jeffrey Lichtman
                                                   11 EAST 44^" street

                                                       SUITE SOl

                                                NEW YORK, NEW YORK 10017

                                                 www.jeffreylichtman.com
JEFFREY LICHTMAN                                                                                       PH: (21 2) 581-1001

JEFFREY EINHORN                                                                                        FX; (21 2) 581-4999

JASON GOLDMAN

                                                       October 2, 2019

        VIA ECF
        Hon. Carol B. Amon
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:    United States v. Edgar Vevtia. Dkt. No. 17 CR115(CBA)

        Dear Judge Amon:

               I am writing on behalf of defendant Edgar Veytia and following last Thursday's
        sentencing to respectfully request a recommendation from the Court that Mr. Veytia be
        designated to a prison facility in the Northeast, specifically PCI Otisville, in order to remain close
        to family in the area. The government, by AUSA Ryan Harris, has no objection to this
        application.

                  Thank you for the Court's attention and consideration on this matter.


                                                        Respectfully submitted.




                                                        Jeffrey Irtchtman


        cc:       Ryan Harris, Esq.
                  Craig Heeren, Esq.
                  Assistant United States Attorneys(by ECF)




                                          s/Carol Bagley Amon
